Citation Nr: 1044745	
Decision Date: 11/01/10    Archive Date: 12/03/10

DOCKET NO.  07-15 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic 
leukemia (CLL), to include as due to exposure to environmental 
hazards in the Persian Gulf War.

2.  Entitlement to service connection for skin cancer, to include 
basal cell carcinoma, as secondary to CLL.

3.  Entitlement to service connection for chronic or recurrent 
pneumonia, to include as secondary to CLL.

4.  Entitlement to service connection for a disability manifested 
by enlarged lymph nodes, to include as secondary to CLL.

5.  Entitlement to service connection for a disability manifested 
by an enlarged spleen, to include as secondary to CLL.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to March 1965 and 
from November 1990 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) from 
a July 2006 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, 
in pertinent part, denied service connection for CLL and for 
basal cell carcinoma, pneumonia, an enlarged spleen and enlarged 
lymph nodes, as secondary to CLL.  The Veteran perfected an 
appeal of these denials of service connection.

The Veteran and his wife testified before the Board in July 2007.  
A transcript of the hearing is of record.  In November 2008, the 
Board remanded the claims in appellate status for additional 
development.  In July 2010, the Veteran was issued notice that 
the Board member who presided over his hearing was no longer 
employed by the Board.  He was informed that the Board member who 
conducts a hearing must participate in any decision on that 
appeal.  See 38 C.F.R. § 20.707.  He was also informed that the 
Board could make a decision on the record as it was, but offered 
him the opportunity to testify at another hearing.  See 38 C.F.R. 
§ 20.717.  He was further informed that if he did not respond 
within 30 days, the Board would assume that he did not want 
another hearing.  More than 30 days passed without a response, 
and therefore, it is assumed that he does not want another 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Prior to final adjudication of these claims, the Board finds that 
additional development is required.  See 38 C.F.R. § 19.9.  
Service connection is in effect for "undiagnosed illness 
manifested by fatigue, generalized muscle/joint ache and 
weakness, memory loss, and headache."  See 38 C.F.R. § 3.317.  
The disability is rated as 40 percent disabling.  In January 
1999, the Board denied service connection for an undiagnosed 
illness manifested by a skin rash and service connection for a 
respiratory condition (either diagnosed or undiagnosed) 
manifested by difficulty breathing on exposure to pollen, exhaust 
fumes and bug sprays.  The claims currently in appellate status 
have been treated as separate and dinstinct from any prior denial 
of service connection and the Board presently continues that 
treatment.

In the present appeal, the Veteran contends that he had CLL that 
developed during service, citing his elevated white blood cell 
count upon return from service.  In his February 2006 claim, the 
Veteran also cited risk factors which he had exposure to during 
the Persian Gulf War.  He cited vaccines as well as other toxins 
as environmental factors that led to the development of CLL.  He 
contends that the other disabilities in appellate status 
developed secondary to the CLL.  The Veteran has also asserted, 
essentially, that the skin cancer began in service, noting skin 
changes and abnormalities in 1991 during service.

The Veteran underwent a VA examination in April 2006.  In 
pertinent part, the examiner diagnosed CLL and chronic fatigue as 
secondary to CLL.  The examiner opined that the fatigue was not 
undiagnosed, but rather casually related to the CLL.  The 
examiner provided no other opinions.  Thus, this opinion does not 
address a question on appeal, but rather regards the etiology of 
fatigue, for which service connection is already in effect.

The Veteran underwent another VA examination in June 2007, for 
which there is now a complete report in the claims file.  The 
examiner was asked to address whether the Veteran's complaints of 
fatigue might be associated with the beginning manifestation of 
CLL or prostate cancer, and thus, not actually attributable to 
undiagnosed illness.  The examiner indicated the difficulty of 
providing the opinion requested.  The examiner did not provide a 
direct opinion on whether CLL, or any other disability, began 
during or was otherwise attributable to service.

Upon review of this record, the Veteran's main claims are that 
environmental hazards or vacinnies encountered during his Persian 
Gulf War service led to CLL and skin cancer, with evidence of the 
disabilities developing while still on active duty.  These 
diagnosed disabilities do not fall under the special provisions 
regarding Persian Gulf War service located in 38 C.F.R. § 3.317 
that address undiagnosed illness, qualifying chronic disability, 
and certain infectious diseases.  The Board finds, however, that 
there is a remaining duty to obtain a medical opinion from an 
examiner regarding whether the CLL and/or skin cancer began 
during or is otherwise attributable to service, to include as due 
to environmental hazards or vacinnies that the Veteran was 
exposed to during his Persian Gulf service.  See 38 C.F.R. 
§ 3.159.  As current review of the claims file reveals the need 
for current examination, the Board remands the appeal to allow 
for this examination instead of obtaining a medical expert 
opinion only.  See 38 C.F.R. § 20.901.

The examiner should also address whether any current pneumonia 
disability and disability manifested by enlarged lymph nodes and 
spleen are caused by or aggravated by the CLL.  See 38 C.F.R. 
§ 3.310.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
examination by an appropriate examiner or 
examiners to determine the nature and 
etiology of the CLL and skin cancer, and 
the disorders contended to be secondary to 
the CLL.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service medical 
records, post-service medical records and 
the statements and testimony presented by 
the Veteran in connection with his appeal.  
Following this review and the examination, 
the examiner is requested to provide 
answers to the following questions:

a)  Is it at least as likely as 
not (50 percent or greater 
probability), when considering 
the evidence of record, that the 
Veteran's CLL began during or is 
other attributable to service, to 
include exposure to environmental 
hazards or vacinnies during the 
Persian Gulf War? 

b)  Is it at least as likely as 
not (50 percent or greater 
probability), when considering 
the evidence of record, that the 
Veteran's skin cancer began 
during or is other attributable 
to service, to include exposure 
to environmental hazards or 
vacinnies during the Persian Gulf 
War? 

c)  Is it at least as likely as 
not (50 percent or greater 
probability), when considering 
the evidence of record, that the 
Veteran's CLL caused or 
aggravated any currently 
diagnosed chronic or recurrent 
pneumonia?

d)  Is it at least as likely as 
not (50 percent or greater 
probability), when considering 
the evidence of record, that the 
Veteran's CLL caused or 
aggravated any current disability 
manifested by enlarged lymph 
nodes?

e)  Is it at least as likely as 
not (50 percent or greater 
probability), when considering 
the evidence of record, that the 
Veteran's CLL caused or 
aggravated any current disability 
manifested by an enlarged spleen?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely 
support the; less likely weighs against the 
claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If the 
examiner is unable to answer any question 
presented without resort to speculation, he 
or she should so indicate and provide the 
reason that an opinion would be speculative.

2.  Thereafter, the claims on appeal must be 
readjudicated on the basis of all of the 
evidence of record and all governing legal 
authority.  If any benefit sought on appeal 
is not granted, the Veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
addresses all of the evidence received since 
the statement of the case was issued.  An 
appropriate period of time should then be 
allowed for a response, before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


